Citation Nr: 1727738	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for psychiatric disability characterized as posttraumatic stress disorder (PTSD) with marijuana use disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966, and from November 1967 to October 1971, with additional service in the California National Guard. 

Following an appeal of the RO's denial of service connection for PTSD, in a July 2010 decision, the Board of Veterans' Appeals (Board) awarded service connection for PTSD.

The current appeal to the Board arose from an October 2010 rating decision in which the RO, in part, implemented the Board's decision by granting service connection for PTSD with  and assigning an initial, 0 percent (noncompensable) rating, effective July 28, 2004 (the date of the claim for service connection).  In December 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating. A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

Because the appeal involves disagreement with the initial rating assigned following an award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In August 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In December 2014, the Board remanded the claim on appeal for further evidentiary development.  After taking further action on the claim, in a September 2015 rating decision, the AOJ assigned a higher, an initial, 30 percent rating for PTSD with marijuana use disorder, effective July 28, 2004).  Also, in a September 2015 supplemental statement of the case (SSOC), the AOJ denied a rating in excess of 30 percent at any time pertinent to this appeal.  The Board notes that, as higher ratings are available, and the Veteran is presumed to seek the maximum rating for a disability, the claim for higher rating remains viable on appeal.  Id.  See also AB v. Brown, 6 Vet. App. 35, 38 (1993).

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the July 28, 2004 effective date of the award of service connection for PTSD to February 25, 2010, the Veteran's psychiatric symptoms included anxiety, agitation, and marijuana and cocaine abuse; collectively, these symptoms are of the type and extent, frequency, or severity (as appropriate) that suggest no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).

3.  Since February 25, 2010, the Veteran's psychiatric symptoms have included anxiety, depressed mood, suspiciousness, sleep impairment, recurring thoughts, nightmares, anger and irritability, attention disturbance, mildly impaired memory, hypervigilance, low energy, avoidance, and difficulty concentrating; collectively, these symptoms of the type and extent, frequency and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with occupational and social impairment with reduced reliability and productivity.

4.  The schedular criteria are adequate to rate the disability under consideration at all pertinent points, the Veteran has been awarded a  total disability rating based on individual unemployability (TDIU) from May 14, 2015, and no claim for a TDIU due solely to the disability under consideration has been raised.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for disability characterized as PTSD with marijuana use disorder, from July 28, 2004 to February 25, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher, rating for disability characterized as PTSD with marijuana use disorder, from February 25, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran's appeal arose from his disagreement with the initial rating assigned following the award of service connection of PTSD.  Courts have held that, once service connection is granted the claim is substantiated, any defect in the notice provided is not prejudicial, and additional notice is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Nonetheless, as the SOC and SSOCs of record reflect notice of the criteria for evaluating psychiatric disabilities other than eating disorders, the Veteran has been provided notice of what is needed to establish a higher rating.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records; VA treatment records, VA examination reports dated February 2010, September 2010, October 2011, December 2011, and April 2015.  Also of record and considered in connection with the claims is the transcript of the Board's hearing transcript, and well as various written statements by the Veteran and his representative.  The Board finds that no further AOJ action on any claim, prior to appellate consideration, is required.

With respect to the August 2012 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

Here, during the hearing, the undersigned VLJ enumerated the issues on appeal, to include the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  

Pursuant to the Board's December 2014 remand, the AOJ obtained and associated with the claim additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  After additional VA records were received, the AOJ arranged for the Veteran to undergo VA examination for evaluation of his psychiatric disability in April 2015.  The report of that examination, which provides sufficient information, along with other evidence, to evaluate the disability, has been associated with the claims file.  Based on the additional evidence received, the AOJ readjudicated the claim, as reflected in the September 2015 rating decision and SSOC. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, where, as here, the appeal emanates from a request for higher rating following the award of service connection, evaluation of the medical evidence pertinent to the original claim, and consideration of the appropriateness of staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126   

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126 (b).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

Turning to the pertinent evidence of record, an April 2004 mental health PTSD individual note indicates that the Veteran was anxious and agitated.  He admitted to using cocaine, marijuana, and "everything."  He was homeless and he was "a mess."  He affirmed he would continue group treatment.

A July 2008 VA mental health crisis intervention note indicates that the Veteran had been divorced for 10 years and had 6 adult children.  It was also noted that he i was retired and lived alone.  He had chronic pain.  The primary care provider will not give him narcotic pain medications until he starts substance abuse treatment on an outpatient basis.  The Veteran reported that he was willing to start treatment.  He reported using cocaine one to two times per month and he would smoke marijuana on a daily basis if he could afford to because it helps with his back pain.  The Veteran presented with an appropriate mood and affect; he was alert and oriented.  He did not process or report any paranoid or delusional ideations, and he denied having any hallucinations.  His associations were appropriate, his speech was normal, he was not tangential and he denied having any current suicidal or homicidal ideation.  The examiner assessed chronic pain, marijuana dependence and cocaine abuse.

A February 2009 mental health crisis intervention note indicates that the Veteran stated he was referred by his primary care provider, but was unsure why.  He denied issues with his mental health and declined mental health treatment.  Review of the Veteran's chart revealed that that the Veteran's primary care provider would not prescribe narcotic pain medication until the Veteran completed substance abuse treatment.

On February 25, 2010 VA examination, the examiner noted a history of one previous psychiatric hospitalization in October 2002 for cocaine abuse.  He had not had a diagnosis, treatment, or chronic disability from PTSD according to VA treatment records.  He had no mental health follow up at VA or otherwise.  In fact, his VA primary care provider appears to have encouraged him on several occasions to seek substance abuse treatment but Veteran has never followed up, possibly secondary to poor insight.  He claimed to have suicidal thoughts and said he was thinking about driving his car off a mountain one day but did not.  However, there are no documented suicidal ideations or suicidal attempts in VA records.  He denied homicidal ideation or attempts, but talked about getting into a fight in 2009 with another person over a girlfriend.  The Veteran rated the severity of his symptoms as a 5 out of 10.  He described having symptoms every day, saying he is a nice guy but can be mean sometimes.  The Veteran was dressed appropriately, but presented with limited personal hygiene consistent with substance abuse lifestyle.  There was no evidence of impairment of thought process or communication.  There was no evidence of delusions or hallucinations.  He showed good eye contact and interacted appropriately during the session overall, but did exhibit poor boundaries with the interviewer on a few occasions.  He denied current suicidal or homicidal thoughts, ideations, plans or intent.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was fully oriented.  He endorsed having short term memory loss, stating that he forgot what he was talking about if he got distracted from a conversation.  There was no evidence of obsessive or ritualistic behavior.  His speech was normal.  He endorsed having occasional panic attacks possibly secondary to withdrawal from substance abuse.  He described his mood as "pretty cool."  His affect was full range and appropriate.  His impulse control was fair to poor and his insight and judgment were fair to poor.  He endorsed flashbacks and nightmares.  The examiner assigned a GAF score of 35 to 55 overall, due to polysubstance dependence.  The examiner further noted that, sue to such dependence, there is evidence of occupation and social impairment with reduced reliability and productivity due to such symptoms as impairment of short term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

During an April 2010 PTSD assessment, the Veteran reported attending PTSD treatment groups in 2003 or 2004 but stopped because of depression and a feeling that he just could not handle expressing himself.  He wanted to return to treatment groups in order to get his nightmares "under control."  Treatment records indicated that the Veteran attended several sessions of the PTSD coping skills group in 2004 but was unable to continue because of noncompliance issues related to cocaine and marijuana use.  The Veteran stated that he had been physically unable to work for the past 6 or 7 years due to high amounts of physical pain.  Objectively, the Veteran presented appropriately groomed and dressed.  He became irritable several times. He had difficulty elaborating on his symptoms, often becoming defensive and/or tangential.  He reported that he felt like killing himself lately, but had no desire to make an active suicide attempt in the past month.  The examiner assessed subclinical PTSD; major depressive disorder, moderate; cocaine dependence, in remission; and marijuana abuse, ongoing.  His GAF was 53.

On September 2010 VA PTSD examination, the Veteran said that his life was okay but dull, and he needed his money for PTSD.  He had a mostly sad mood with poor appetite, mild anhedonia, occasional tearfulness, and his hope for the future is tied to whether or not he received service connection for PTSD.  His energy level was fair.  The Veteran denied ever having panic attacks, and he had no history of physical reactions in his body when he thought about Vietnam.  Objectively, the Veteran was fully oriented and had good hygiene.  His behavior was agitated and irritated much of the time.  His attitude toward the examiner was somewhat hostile and suspicious, marginally cooperative, and a bit more friendly towards the end of the interview.  His immediate memory was intact, his impulse control was adequate, his mood was "poor" and his affect was constricted.  The Veteran exhibited fair eye contact.  Speech was normal.  The veteran denied current suicidal, homicidal, or paranoid ideation.  He reported auditory and visual hallucinations at night when he saw his mother, father, and brother and talked to them.  His form of thought was linear; thoughts were adequately organized and generally easy to understand and follow.  His judgment and insight was poor.  The examiner assigned a GAF of 55.

A September 2010 VA mental health crisis intervention note indicates that the Veteran had presented with chronic pain and told the attending that his pain hurt so bad that he had thoughts of suicide.  He had not slept in 4 to 5 days because of pain.  Objectively, the Veteran was casually dressed with good hygiene.  His behavior was  somewhat anxious, easily agitated with the emergency doctor attending, but cooperative and calm with the crisis worker.  His mood/affect was depressed and anxious, speech was normal.  No delusions, preoccupations, obsessions, compulsions, phobias, or homicidal ideations were expressed.  There were no overt psychotic symptoms or evidence of thought disorder.  Form of thought was logical, linear, and goal-directed.  He was fully alert and oriented.  He demonstrated adequate concentration.  Memory was intact.  Insight and judgment were fair.  The examiner assigned a GAF of 40.

During an October 2010 mental health diagnostic interview, the Veteran reported that he had had depressive symptoms for about 10 years.  He stayed to himself.  He had no friends because he feels bad all the time, and found that he was always thinking negatively.  He denied current suicidal ideation, but he had thought about it in the past.  He denied homicidal ideation.  The Veteran reported being unable to fall or stay asleep, as well as nightmares.  He reported anxiety, stress, and frequent panic attacks, rated as a 5/10 in intensity.  The Veteran appeared oriented, neat and clean, and cooperative.  Eye contact was present.  His mood was depressed and affect was restricted.  Speech was normal.  His flow of thought was circumstantial, tangential. There was no evidence of perceptual distortions, delusions, or paranoia. Hallucinations were not evident, but the Veteran reported "talking" to his deceased relatives daily.  An obsession of his was caring for his 1940 Chevrolet.  With regard to compulsions, the Veteran reported keeping his home super-neat and clean. Cognition and memory were intact.  Word recall immediate and delayed was 3/5. Concentration was impaired.  Judgment was fair.  Regarding insight, the Veteran downplayed his depression and PTSD-like symptoms, but emphasized his chronic pain and sleeplessness.  His GAF was 40.

A November 2010 VA mental health medication management note indicated the medication was improving the Veteran's depressive symptoms.  The Veteran appeared casually dressed with good hygiene.  His behavior was cooperative, not agitated, and socially appropriate.  His mood was brighter, polite, and depressed.  His affect was restricted.  Speech was normal.  No delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations were expressed. There were no overt psychotic symptoms or evidence of thought disorder.  Form of thought was logical, linear, and goal-directed.  No circumstantial, tangential or psychotic thoughts were expressed.  He was fully alert and oriented and displayed adequate concentration.  Memory was intact.  Regarding insight, the Veteran understood his medical illness and sought ongoing treatment.  Judgment was intact.  His GAF was 40. 

A May 2011 primary care behavioral health service note indicated that the Veteran was referred by his primary care provider for symptoms of depression, anxiety, and substance abuse.  The Veteran stated, "something is wrong, but I don't know what it is."  The Veteran indicated  that his Citalopram was not as helpful as when it was when he first started taking the medication.  He reported that, although he is unemployed, he is financially stable.  The Veteran had a good relationship with his girlfriend and had a stable living environment.  He did not understand why his mood was depressed and anxious.  He reported that he was using cocaine and marijuana to manage his mood.  He felt embarrassed that he continued to use substances after telling his VA mental health provider that he would stop in October 2010.  Although he felt therapy and medication was helpful, he had not returned to mental health treatment because he thought his provider would not accept him back because he relapsed.  Objectively, the Veteran was casually dressed with good hygiene.  His mood was depressed and affect was anxious.  His speech was normal. No delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations were expressed.  There were no overt psychotic symptoms or evidence of thought disorder.  Form of thought was coherent and linear.  The Veteran was fully alert and oriented and demonstrated adequate concentration.  With regard to insight and judgment, the examiner noted that the Veteran understood his medical illness and sought ongoing treatment; however he did not recognize he needed treatment for substance dependence.  The examiner assessed moderate depression and severe symptoms of anxiety and assigned a GAF of 57.

A May 2011 mental health medication management note indicated that the Veteran complained of having a stressful life secondary to poverty; his truck was damaged by a hit-and-run driver, and he was too poor to afford a trip "home" to California to see extended family.  His family expressed apprehension over family members dying without the Veteran saying goodbye.  The Veteran reported relapsing into multiple substances use, but that he was not using currently.  He also complained of falling two to three times per day.  Objectively, the Veteran was casually dressed with good hygiene.  His behavior was cooperative, not agitated, and socially appropriate.  His mood was anxious and depressed, and his affect was sullen. His speech was normal.  No delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations were expressed.  There were no overt psychotic symptoms or evidence of thought disorder.  Form of thought was logical, linear, and goal-directed.  He was fully alert and oriented and demonstrated adequate concentration.  Memory was intact.  He understood medical illness and sought ongoing treatment.  Judgment was fair.  His GAF was 40.

On October 2011 VA examination, the veteran reported he did "not have much of a social life."  He stated that he spent time with his girlfriend and one of his friends. He reported working on his truck, spending time with his cats, playing golf, watching football on TV, camping, and working on his antique car.  Since the previous evaluation the Veteran completed training as a barber/cosmetologist.  He reported trouble remembering the homework he was supposed to do. The Veteran was currently prescribed Citalopram.  Perceived positive effect of medication was that he was less depressed.  Symptoms included depressed mood, anxiety, and suspiciousness. The examiner noted that the Veteran was inconsistent in his report of his symptoms, which appeared to be partly due to confusion but also likely due to a willful attempt to mislead the interviewer.  The Veteran flatly denied drug use since the previous evaluation even when confronted with evidence from the medical record that he had been using drugs.  The examiner recommended a neuropsychological evaluation to determine the cause of his confusion/cognitive difficulties, as well as consistent mental health/substance abuse treatment so that a more reliable history of the presence and course of his symptoms could be developed.

On December 2011 VA examination: the Veteran complained of multiple cognitive symptoms in the spectrum of memory, attention and concentration, and executive functioning that gradually began 6 years ago.  The Veteran was found to have ill-defined and unsustained symptoms of subjective anxiety and depression which began 2 years previously in reaction to situational stressors of living alone and not having companionship.  He had improvement and stabilization of these symptoms when his girlfriend entered his life.  There is affection, appreciation, and attentiveness in his current relationship.  During the examination, the Veteran did not exhibit any primary mood, anxiety or psychotic symptomatology.  He presented with neat grooming and hygiene, good eye contact, normal psychomotor status, non-pressured speech, and a calm and euthymic affect of normal range.  No abnormal behaviors were noted during the exam; there were no behavioral cues of clinically significant cognitive dysfunction, linear and non-delusional thinking. There were no clinically significant cognitive changes.  Judgment and impulse control were unimpaired.  The examiner did not see any signs or symptoms suggestive of PTSD, generalized anxiety disorder, major depressive disorder, panic disorder, bipolarity or psychosis.  However, due to direct effects of polysubstance dependency, there is reduced reliability and productivity.  The assigned GAF score was 46.

A February 2012 VA mental health note indicates that the Veteran endorsed anger problems, sleep distress, and financial difficulties as his chief issues.  The Veteran reported, "I didn't sleep in 5 years," reporting problems with sleep onset and maintenance.  He stopped using amitriptyline because it was making him fall.  He reported problems with concentration and memory.  He stated that he could not think because his ears were really bad, and later added "I was going to college and 5 minutes later I would forget what the instructor said. I forget all the time why I am going to the kitchen. I have a brand new computer but I don't know what to do with it."  Regarding employment, the Veteran was previously a medical clerk and a janitor at the VA.  He denied ever having been fired from any of his jobs, but admitted to having interpersonal difficulties with his employers.  He reported having marital problems in both of his previous marriages; his first marriage failed because "she was always angry" while his second marriage because of his wife's "jealousy."  He denied a history of inpatient mental health hospitalizations.  He denied any previous outpatient PTSD treatment visits.  He presented appropriately groomed and dressed.  He seemed combative and his attitude towards the examiner vacillated between cooperative and defensive.  He demonstrated some attentional problems; he required many questions to be repeated and appeared to easily lose concentration.  Speech was slow but otherwise normal.  He was fully oriented.  Mood was irritable.  Affect was largely restricted to irritable, labile, and of exaggerated intensity.  Form of thought was very circumstantial.  Thought content appeared largely normal, though he seemed excessively suspicious and preoccupied with sexual content.  Perceptions appeared normal, with Veteran denying audio/visual hallucinations.  Judgment appeared limited, as evidenced by his denial of any substance abuse.  Memory for immediate information seemed intact; memory for recent and remote information appeared impaired.  The Veteran reported frequently thinking about suicide, though he denied having a current plan and/or intent.  The assigned GAF score was 40.

An April 2012 VA mental health note documents a chief complaint of depression.  The Veteran had presented to the ER for a medical concern, but reported to the emergency doctor that he was depressed and thinking suicidal thoughts.  The Veteran reported that he was depressed and lonely because he had no living family members.  He said he had a lot of friends and was active in his church.  He described the organization as a blessing.  He said that many of them visit him on a regular basis "but that's not the same as family and I have no family left."  The Veteran reported thinking about not wanting to live but that he would not hurt himself.  He characterized his overall suicide risk as low.  Objectively, he was alert and oriented, dressed appropriately, and polite.  Speech was normal.  Mood was depressed; affect was congruent.  There was no evidence of active psychosis.  Form of thought was linear and goal-directed.  Cognition, judgment, and insight were intact.  His GAF was 39. 

An April 2012 neuropsychological assessment indicates that the Veteran was referred due to concerns regarding problems with short-term memory, executive functioning, and repeated falls.  He was currently unemployed and resided with his significant other.  He reported a history of difficulties with short-term memory, attention, and concentration for the past 6 years.  Specifically, he had problems remembering scheduled appointments, paying bills, where he placed objects, and completing daily activities.  He had difficulties tracking conversations, sustaining attention and focus for verbal stimuli, and multitasking.  He noted that he is able to comprehend and recall nonverbal stimuli without difficulty.  He reported these difficulties have impaired his ability to maintain employment and complete some activities of daily living.  The Veteran has a complicated medical history with several risk factors for cognitive symptoms.  Most notable were his long-standing history of polysubstance abuse, a motor vehicle accident with cerebral concussion in May 1994, a history of cerebral and cardiac problems including history of deep venous thrombosis, longstanding anticoagulation treatment, hypertension, hyperlipidemia, and diabetes.  He also had a longstanding history of sleep disturbance and chronic pain which may also influence his cognitive abilities.  The Veteran reported a depressed mood during the interview.  On a measure of depression, he endorsed moderate symptoms of depression.  However, the examiner noted that the Veteran appeared to over-endorse items on this measure, as his appearance throughout testing was not indicative of moderate depression.

During the August 2012 Board hearing, the Veteran reported that he received treatment for PTSD at least two times per month.  He took medication for his depression and memory.  He reported that he forgot "everything" on a daily basis. He was always confused, and had a hard time performing simple, everyday tasks. He was going to school but could not obtain his degree.  He had difficulty focusing and concentrating.  He described himself as ornery, hateful, and a loner.  He reported that he did not leave the house unless he was going to the hospital.  He did not have good friends.  He had a home nurse and a housekeeper.  He was currently in group therapy.  He thought about suicide all the time.  He had not seen his children in 10 years.

A January 2013 mental health medication note documents that the Veteran was taking his psychotropic medication as prescribed.  He was sleeping 8 to 10 hours intermittently each night and took frequent short naps during the day.  Objectively, he was fully alert and oriented, casually dressed with good hygiene, cooperative, not agitated, and socially appropriate.  Mood was depressed, anxious, and dysthymic.  Affect was sad and anxious about the future.  Speech was normal.  No delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations expressed.  There were no overt psychotic symptoms or evidence of thought disorder.  Form of thought logical, linear and goal-directed.  He demonstrated adequate concentration.  Memory was intact.  Judgment was adequate.  His GAF was 40.

A December 2013 mental health crisis intervention note indicates that the Veteran presented with chronic unresolved pain.  He denied suicidal ideation with plan to harm himself, but he stated he sometimes wished he might die to be out of pain.  He endorsed depression at "9,000" out of 10, and hopelessness and anhedonia at times. He endorsed anxiety and irritability at 10/10.  He denied hallucinations.  He reported decreased sleep with "tossing and turning" due to pain.  Objectively, he was alert and oriented with good hygiene and eye contact.  His behavior was cooperative.  He was on the edge of tears at times.  His mood was depressed and his affect was full range and congruent to mood.  Form of thought was circumstantial. Cognition was fair.  He exhibited poor insight and some judgment for presenting for treatment.  The examiner assessed multiple health problems and major depressive disorder, recurrent now with exacerbation of depressive symptoms as well as sleep deprivation with sense of loss due to diminished health and chronic pain.

A February 2014 mental health crisis intervention note indicated that complaints of pain and decrease in cognitive ability.  The examiner noted that the Veteran lost track of their conversation twice.  The Veteran reported that he would forget how to turn on his computer and then forget his passwords.  This was depressing for him; he saw himself deteriorating significantly.  He denied any plans for suicide or specific ideation other than he is depressed by his current condition.  Objectively, he was alert and oriented, had good grooming, and was calm, responsive to questions, and engaging.  Speech was a slow pace but normal volume and tone. Affect was sullen, subdued.  Form of thought was linear.  Insight and judgment were good.

A March 2014 mental health medication management note indicates that the Veteran presented for a reassessment of cognition, emotional status, function, and response to medication providing cognitive therapy as needed. The Veteran reported that he had been using cocaine which "numbs him up."  The examiner found that the Veteran did not appear to have any major cognitive deficits during their conversation other than repeating himself.  He was able to problem solve, was fully oriented, and was not interested in any treatment such as services through Occupational Therapy.

On April 2015 VA examination, the Veteran reported that had been living with his girlfriend for 5 years.  He reported that the relationship was "okay," and that he has "a couple girlfriends."  He was "real picky" and preferred his home to be very organized.  He has a maid and had fired the previous 4 maids because he is very particular about cleaning.  He has a nurse who visited once a week who helped him with medication and took his vitals.  The Veteran had four living daughters; two of his daughters died in the previous year in an accident.  Two of his daughters were living in California and the other two were living in Utah.  He described their relationships as "fantastic."  His mother died a year ago and his father died the previous year.  He remained in touch with other relatives and enjoyed when they visit.  He was friends with "a couple guys and mostly girls."  He had better relationships with women and enjoyed conversations with them.  He enjoyed playing with cars.  He used to enjoy working on them mechanically but is physically limited.  He was "in constant pain." He used to try to golf but is no longer able to participate.  The Veteran is retired due to medical problems.  He worked in the library.  He reported physical problems prior to retirement but did not report other problems with performance; he described positive relationships with coworkers.  Currently, the Veteran was taking Venlafaxine for mood.  He had not had any psychiatric hospitalizations since the previous examination.

On examination, it was noted that the Veteran was appropriately groomed and dressed.  He was personable and cooperative.  Eye contact, facial expression, and posture were appropriate.  He was alert and oriented.  His autobiographical memory for both recent and remote events appeared to be fair.  Verbal communication was appropriate and intelligible.  There was no apparent disturbance in thought content. Responses were circumstantial but appeared to be relevant to the assessment process and display appropriate levels of logical connection.  He appeared to have difficulty maintaining his train of thought to complete narratives without redirection as the interview progressed.  Insight and judgment regarding his current situation appeared to be fair.  Affect was full and generally bright.  Mood appeared to be generally euthymic.  Long term memory was reportedly intact, but the Veteran struggled with recent memory.  The examiner found that the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The assigned GAF was 50.

With regard to the Veteran's current psychiatric diagnoses, the examiner opined that the Veteran did not currently meet the DSM-5 criteria for PTSD, as he does not meet the avoidance, alteration of mood and cognition, or increased arousal criteria associated with the diagnosis.  It was noted that he had not received treatment for PTSD since the previous VA examination.  However, he had received treatment for substance use and depression.  The Veteran met the DSM-5 criteria for major depressive disorder, recurrent, moderate, in partial remission.  The examiner offered that symptoms of depression are less likely as not incurred in the military or are a result of military experiences.  However, the examiner opined that it was not possible to tease out what proportion of each symptom is attributed to each diagnosis without resorting to mere speculation as mental health disorders typically interact with one another in a complex manner that is not possible to accurately quantify.

In a May 2015 addendum opinion, the examiner assigned a GAF of 50. The examiner also stated that there was not sufficient evidence to diagnose a cognitive disorder at this time as records do not contain neuropsychological test results.  There is no evidence at this time to link reported memory loss to military service, citing the March 2014 VA treatment record.

In a July 2015 addendum opinion, the examiner reiterated that the diagnoses assigned in April 2015 (major depressive disorder, recurrent, moderate, in partial remission; marijuana use disorder; and cocaine use disorder) are separate diagnoses and are not a continuation of the previously diagnosed PTSD.  While the Veteran was diagnosed with PTSD in May 2002 by T.T., M.D., medical evidence does not support a diagnosis of PTSD.  Therefore, the current diagnoses (assigned in April 2015) are a correction of an error in the previous diagnosis.

Based on the consideration of the above-cited evidence, including the VA examination reports, VA treatment records, and the lay statements of record, the Board finds that the collective lay and medical evidence indicates that a rating of 50 percent, but no higher, for the Veteran's psychiatric disability is warranted from February 25, 2010.  However, prior to that date, a rating in excess of 30 percent is not warranted.

At the outset, the Board notes that, in addition to service-connected PTSD with marijuana use disorder, the medical evidence reflects a diagnosis of major depressive disorder and cocaine use disorder.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181   (1998).  Here, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed nonservice-connected psychiatric disabilities.  See, e.g., April 2015 VA examination report and July 2015 VA addendum opinion.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD with marijuana use disorder for the purposes of assessing the severity of that disability.  Id.  

The above-cited evidence indicates that, since February 25, 2010, the Veteran has had impaired judgment, poor insight, impaired short-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He also often reported auditory and visual hallucinations Various VA mental health providers have characterized his psychiatric disorder as "moderate."  Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with reduced reliability and productivity.

The Board also finds, however, that a rating higher than 50 percent is not warranted.  Although the Veteran has reported thoughts of suicide related to the physical pain he suffers, his psychiatric symptoms do not manifest in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Indeed, the Veteran's speech has been normal.  He has been fully oriented and has largely maintained proper appearance and hygiene.  Additionally, he has not shown an inability to establish and maintain effective relationships, as he has had a long-term girlfriend with whom he lived for several years, and he has kept in touch with family members.  

In sum, the Board finds that, from the date of the  February 25, 2010 VA examination, the Veteran's psychiatric disability has been shown to result symptoms of the type and extent, frequency, or severity, as appropriate, to indicate the level of impairment contemplated in the next higher, 50 percent schedular, but no higher, rating.

With regard to the initial rating from July 28, 2004 to February 25, 2010, the evidence does not demonstrate that the Veteran had similar psychiatric symptoms so as to warrant a 50 percent rating during this earlier period.  Although the Veteran presented to PTSD groups in 2004, he did not return to mental health treatment until July 2008.  At that time, the Veteran presented with an appropriate mood and affect, he was alert and oriented, he did not process or report any paranoid or delusional ideations, and he denied having any hallucinations.  His associations were appropriate, his speech was normal, he was not tangential and he denied having any current suicidal or homicidal ideation.  This treatment, as in February 2009, appeared to be focused on substance abuse.  Indeed, in February 2009, the Veteran denied having issues with his mental health.  Therefore, the Board finds that, from July 28, 2004, to February 25, 2010, a rating in excess of 30 percent is not warranted as the Veteran's psychiatric symptoms manifested in no more than occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal).

The Board further finds that none of the GAF scores assigned  alone, provides a basis for assignment of any higher rating.  In this case, as noted, since February 25, 2010, the Veteran has been assigned GAF scores ranging from 35 to 57.  Under the DSM-IV, GAF scores of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Board finds that the assigned GAF scores in the range of 51 to 57 are most consistent with the symptoms described by the Veteran, his treatment providers, and the VA examiners.  Therefore, although the Veteran has also been assigned GAF scores that appear to suggest more serious impairment, the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126 (a).

On the record herein discussed, the Board finds that the record presents no basis for further staged rating of the Veteran's PTSD, pursuant to Fenderson,.  Resolving all reasonable doubt in the Veteran's favor, a 50 percent, but no higher, rating is warranted for the service-connected PTSD with marijuana use disorder from February 25, 2010.  However, the preponderance of the evidence is against awarding any higher rating than that assigned before or since that date.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the claim was filed on July 28, 2004 has the Veteran's psychiatric disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's psychiatric disability at all pertinent points.  As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra.  Also, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's psychiatric disability is appropriately rated as a single disability, and all psychiatric symptoms/manifestations have been considered in evaluating the service-connected disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue. See Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) may be considered component of a claim for higher rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  Here, however, the Veteran has already been awarded a TDIU, effective May 14, 2015, and there is no evidence or allegation that prior to that date, his PTSD with marijuana use disorder, alone,  actually or effectively rendered him unemployable.  As such, no claim for a TDIU due to the disability under consideration has been raised in conjunction with current higher rating claim, and need not be addressed herein.


ORDER

A rating in excess of 30 percent for PTSD with marijuana use disorder, prior to February 25, 2010,  is denied.

A 50 percent rating for PTSD with marijuana use disorder, from  February 25, 2010, s granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


